Per curiam.
The Court having reviewed the Petition for Termination of Suspension submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that there were no conditions for reinstatement of William S. Vincent (State Bar No. 727801) following his suspension by this Court, see In the Matter of Vincent, 295 Ga. 766 (764 SE2d 133) (2014), it is hereby ordered that William S. Vincent be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.